           Case 2:18-cv-01543-JLR Document 127 Filed 04/09/19 Page 1 of 8




 1                                                     THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9   BOMBARDIER INC.,                             No. 2:18-cv-1543 JLR

10                     Plaintiff,                 DECLARATION OF MARY Z. GASTON IN
                                                  SUPPORT OF DEFENDANT MITSUBISHI
11   v.                                           AIRCRAFT CORPORATION’S MOTION
                                                  TO DISMISS FOR FAILURE TO STATE A
12   MITSUBISHI AIRCRAFT                          CLAIM
     CORPORATION, MITSUBISHI
13   AIRCRAFT CORPORATION AMERICA,                NOTE ON MOTION CALENDAR:
     INC., et al.,
14                                                May 3, 2019
                       Defendants.
15                                                ORAL ARGUMENT REQUESTED

16                                                REDACTED VERSION
17

18

19        Mary Z. Gaston declares as follows:

20           1. I am a partner in the law firm of Perkins Coie LLP and counsel for, inter alia,

21               Defendant Mitsubishi Aircraft Corporation Japan (“MITAC”) in this action.

22               Unless otherwise stated, I make this declaration based on personal knowledge of

23               the events and matters described herein or information provided to me by MITAC.

24           2. Attached as Exhibit A is a copy of an email chain provided to me by MITAC dated

25               August 19, 2016 addressed to its then employee Koki Fukuda at his MITAC email

26

      GASTON DECLARATION ISO MOTION TO DISMISS BY                          Perkins Coie LLP
      MITSUBISHI AIRCRAFT CORPORATION                                1201 Third Avenue, Suite 4900
                                                                        Seattle, WA 98101-3099
      (NO. 2:18-CV-1543 JLR) – 1                                         Phone: 206.359.8000
                                                                          Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 127 Filed 04/09/19 Page 2 of 8




 1                  address (koki_fukuda@mitsubishiaircraft.com) which was located by MITAC in

 2                  the email inbox of Koki Fukuda.

 3              3. The content of Exhibit A includes verbatim content of the email shown at Exhibit

 4                  R (Dkt. 1-27 at 9-10) of Bombardier’s Complaint. Exhibit A includes additional

 5                  content not shown in Exhibit R, including the content redacted by Bombardier

 6                  from Exhibit R.

 7              4. Pursuant to Local Rule 5(g)(1)(A) and (3)(A), MITAC, by and through its

 8                  undersigned attorney, certifies that it met and conferred with Bombardier to try and

 9                  reach an agreement on the need to file Exhibit A under seal.

10              5. The parties discussed the bases for the motion and explored alternatives to filing

11                  the motion in an attempt to minimize the amount of material filed under seal with

12                  the Court. MITAC’s counsel pointed out that the redacted portions of Exhibit R of

13                  Bombardier’s Complaint were copied verbatim from the Federal Register.

14              6. Attached as Exhibit B is a print-out of the relevant portion of the Federal Register,

15                  available at

16                                 It shows that the redacted portions of Exhibit R of Bombardier’s

17                  Complaint are taken verbatim from the Federal Register.

18              7. The meet and confer discussion took place on the telephone on April 9, 2019 and

19                  participants were John Whitaker with Christensen O’Connor Johnson Kindness

20                  PLLC (on behalf of Bombardier) and Mary Gaston with Perkins Coie LLP (on

21                  behalf of MITAC). The parties did not reach an agreement.

22          I declare under penalty of perjury under the laws of the United States that the foregoing is

23   true and correct.

24          Executed this 9th day of April.

25                                                  s/ Mary Z. Gaston

26                                                  Mary Z. Gaston

                                                                                Perkins Coie LLP
     GASTON DECLARATION ISO MOTION TO DISMISS                             1201 Third Avenue, Suite 4900
     BY MITSUBISHI AIRCRAFT CORPORATION                                      Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     (NO. 2:18-CV-1543 JLR)                                                    Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 127 Filed 04/09/19 Page 3 of 8




 1                                   CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury that on April 9, 2019, I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4   to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5
            DATED this 9th day of April 2019.
 6

 7
                                                         s/ Mary Z. Gaston
 8                                                       Mary Z. Gaston, WSBA No. 27258
                                                         Perkins Coie LLP
 9                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
10                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
11                                                       E-mail: mgaston@perkinscoie.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                    Perkins Coie LLP
      (NO. 2:18-CV-1543 JLR) – 1                                          1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
Case 2:18-cv-01543-JLR Document 127 Filed 04/09/19 Page 4 of 8




                 EXHIBIT A

                 REDACTED
       Case 2:18-cv-01543-JLR Document 127 Filed 04/09/19 Page 5 of 8




              <CAUTION> Re: Question for FAR25.1419 (e) - (h)
              Keith Ayre   宛先: 福田 弘毅                                           2016/08/19 09:05
              Cc: 高尾 敬, 梅原 英司, 安藤 真

 
Dear Fukuda-san,
 
 
Thank you for your introduction and I'm very glad to be working with you very soon.  You
have asked some interesting questions that deserve detailed answers and due to a lack of
time I have only provided some brief answers to your questions below.  Your questions
deserve much more discussion so I propose we set a meeting(s) to ensure I have answered
all your questions clearly when I arrive in the office in Nagoya. 
 
For your questions about regulation for IPS activation much of the information on the
background to the rule is found on the FAA website.  I propose we spend some time
reviewing this and how it applies for the MRJ Program. To help answer your question: I
would like to know the history about IPS activation/deactivation regulatory requirement,
here is the summary extract:
Summary of the Final Rule
 




        




 
Following FAR25.1419 (e) - (h) has been added in amendment 25-129 in 2009.
 
Does this means there was no certification activities related to (e) -  (h) before 2009
certified aircraft?  
Yes there were activities before 2009 and when I am in the MRJ office I will be happy to
discuss the details on pre-certification activities.  
 
Does this means there was no regulatory requirement about IPS activation/deactivation
before 2009 certified aircraft? 
Due to the icing accidents that had occurred the FAA took the action to formalize 
certification rules applying to the ice detection systems. It introduced the 3 methods for
ice detection:
The three methods are: (1) Primary ice detection system, (2) visual cues of the first sign of
ice accretion combined with an advisory ice detector, and (3) specifying conditions
conducive to airframe icing.
 
Is there no "Primary" or "advisory" ice detector discussion with authority before 2009? 
There were both Primary and Advisory ice detection systems certified with all
       Case 2:18-cv-01543-JLR Document 127 Filed 04/09/19 Page 6 of 8



certification authorities before 2009.  
 
How IPS activation/deactivation design been derived for each airframer?
This is an interesting question as it leads me to ask the certification method of ice
detection for the MRJ?  All other programs usually set the intended ice detection
method (Primary or Advisory) early in the development program. 
 
I feel these requirement (e) - (h) seems common technique and seems not new design but
this feeling contradicts to adding regulation FAR25.1419 (e) - (h) in 2009.
 
 
Best regards,
 
Keith  
Sent from my iPad
On Aug 18, 2016, at 5:28 AM, 福田 弘毅 <koki fukuda@mitsubishiaircraft.com> wrote:

Dear Keith-san,
This is Koki Fukuda, Team leader of Ice and Rain protection team.
I'm very grad to work with you.
I have question about regulation for IPS activation.
Following FAR25.1419 (e) - (h) has been added in amendment 25-129 in 2009.
Does this means there was no certification activities related to (e) - (h)
before 2009 certified aircraft?
Does this means there was no regulatory requirement about IPS
activation/deactivation before 2009 certified aircraft?
Is there no "Primary" or "advisory" ice detector discussion with authority
before 2009?
How IPS activation/deactivation design been derived for each airframer?
I feel these requirement (e) - (h) seems common technique and seems not new
design but this feeling contradicts
to adding regulation  FAR25.1419 (e) - (h) in 2009.
I would like to know the history about IPS activation/deactivation
regulatory requirement.
Best regards,
K. Fukuda
---------------------------------------------------------------------------
-------------------------------------
Sec. 25.1419
Ice protection.
 [ If the applicant seeks certification for flight in icing conditions, the
airplane must be able to safely operate in the continuous maximum and
intermittent maximum icing conditions of appendix C. To establish this--]
 (a) An analysis must be performed to establish that the ice protection for
the various components of the airplane is adequate, taking into account the
various airplane operational configurations; and
       Case 2:18-cv-01543-JLR Document 127 Filed 04/09/19 Page 7 of 8



 (b) To verify the ice protection analysis, to check for icing anomalies,
and to demonstrate that the ice protection system and its components are
effective, the airplane or its components must be flight tested in the
various operational configurations, in measured natural atmospheric icing
conditions and, as found necessary, by one or more of the following means:
 (1) Laboratory dry air or simulated icing tests, or a combination of both,
of the components or models of the components.
 (2) Flight dry air tests of the ice protection system as a whole, or of
its individual components.
 (3) Flight tests of the airplane or its components in measured simulated
icing conditions.
 (c) Caution information, such as an amber caution light or equivalent,
must be provided to alert the flightcrew when the anti-ice or de-ice system
is not functioning normally.
 (d) For turbine engine powered airplanes, the ice protection provisions of
this section are considered to be applicable primarily to the airframe. For
the powerplant installation, certain additional provisions of Subpart E of
this part may be found applicable.
 ***
[ (e) One of the following methods of icing detection and activation of the
airframe ice protection system must be provided:
 (1) A primary ice detection system that automatically activates or alerts
the flightcrew to activate the airframe ice protection system;
 (2) A definition of visual cues for recognition of the first sign of ice
accretion on a specified surface combined with an advisory ice detection
system that alerts the flightcrew to activate the airframe ice protection
system; or
 (3) Identification of conditions conducive to airframe icing as defined by
an appropriate static or total air temperature and visible moisture for use
by the flightcrew to activate the airframe ice protection system.
 (f) Unless the applicant shows that the airframe ice protection system
need not be operated during specific phases of flight, the requirements of
paragraph (e) of this section are applicable to all phases of flight.
 (g) After the initial activation of the airframe ice protection system--
 (1) The ice protection system must be designed to operate continuously;
 (2) The airplane must be equipped with a system that automatically cycles
the ice protection system; or
 (3) An ice detection system must be provided to alert the flightcrew each
time the ice protection system must be cycled.
 (h) Procedures for operation of the ice protection system, including
activation and deactivation, must be established and documented in the
Airplane Flight Manual.]

---
====
Case 2:18-cv-01543-JLR Document 127 Filed 04/09/19 Page 8 of 8




                   EXHIBIT B
       (FILED UNDER SEAL)
